Order filed, July 30, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00509-CV
                                 ____________

                     ENZO INVESTMENTS, LP, Appellant

                                         V.

                          CHARLES WHITE, Appellee


                    On Appeal from the 152nd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2009-08290


                                      ORDER

      The reporter’s record in this case was due July 12, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Cynthia Montalvo Martinez, the official court reporter, to file
the record in this appeal within 30 days of the date of this order.

                                   PER CURIAM